FILED
                                                                                                     MAR 2 4 2009
                                   UNITED STATES DISTRICT COURT                                NANCY MAYER WHITTINGTON, CLERK
                                   FOR THE DISTRICT OF COLUMBIA                                      U.S. DISTRICT COURT


       TOMMY LEE STEVENS,                                     )
                                                              )
                                      Petitioner,             )
                                                              )
              v.                                              )       Civil Action No.    09 0554
                                                              )
       US. ATTORNEY GENERAL ERIC HOLDER,                      )
                                                              )
                                      Respondent.             )

                                            MEMORANDUM OPINION

              This matter comes before the Court on review of petitioner's application to proceed in

       forma pauperis and his pro se petition for a writ of mandamus. The Court will grant the

       application and deny the petition.




              According to petitioner, he "is being attacked by someone" he believes to be "a state

       agency" using "electronic technology." Pet. at 1. He states that "these people attacking him with

       this electronic equipment have enlisted the help of the last US. Attorney General," and that he

       has advised the current Attorney General "of this criminal activity and the possibility of a Federal

       Official being involved." !d. Petitioner has not been able to verify that the Attorney General has

       received his correspondence, and he requests an order directing "US. Attorney General Holder to

       let [him] know ifthese correspondents [sic] was received." Id. at 2.

              Mandamus relief is proper only if "(1) the plaintiff has a clear right to relief; (2) the

       defendant has a clear duty to act; and (3) there is no other adequate remedy available to plaintiff."

       Council of andfor the Blind of Delaware County Valley v. Regan, 709 F.2d 1521, 1533 (D.C.

       Cir. 1983) (en banc). The party seeking mandamus has the "burden of showing that [his] right to




\r'\
,
issuance of the writ is 'clear and indisputable.'" Gulfstream Aerospace Corp. v. Mayacamas

Corp., 485 U.S. 271,289 (1988) (citing Bankers Life & Cas. Co. v. Holland, 346 U.S. 379,384

(1953)). Where the action petitioner seeks to compel is discretionary, he has no clear right to

relief and mandamus therefore is not an appropriate remedy. See, e.g., Heckler v. Ringer, 466

U.S. 602, 616 (1984).

        Petitioner does not establish any of these elements. He fails to demonstrate his clear right

to relief, the Attorney General's clear duty to acknowledge receipt of correspondence, and the

lack of any other remedy. Because the petition does not state a claim upon which mandamus

relief may be granted, the petition will be denied.

        An Order consistent with this Memorandum Opinion will be issued separately on this

same date.




Date:   ~         r
                  I
                        4..D 7